Exhibit 10.35

COVENANT NOT TO COMPETE AGREEMENT

 

Mark L. Yoseloff

 

 

THIS AGREEMENT is made and entered into as of the 1st day of May, 2002, by and
between Shuffle Master, Inc., a Minnesota corporation (the ”Company”), and Mark
L. Yoseloff (the “Employee”), a resident of the State of Nevada.

 

RECITALS:

 

A.            The Company is in the business of developing, manufacturing,
distributing and otherwise commercializing gaming equipment, games, and
operating systems for gaming equipment and related products and services
throughout the United States and in Canada and other countries (the “Business”).

 

B.            Employee is Company’s Chief Executive Officer and Chairman of
Company’s Board of Directors.

 

C.            Company and Employee wish to provide for the orderly succession of
Employee’s successor, when Employee’s employment with Company ends by providing
a fixed period of time during which Employee will not compete with Company and
be available to provide counsel to Employee’s successor.

 

AGREEMENT

 

Now therefore Employee and the Company agree as follows:

 

1.             Non-competition.  In consideration of the provisions of this
Agreement and in consideration the provisions of Employee’s Employment Agreement
with Company, Employee shall not, for a period of three (3) years immediately
following his last day of employment:

 

(a)                                  directly or indirectly own, manage,
operate, participate in, consult with or work for any business which is engaged
in the Business anywhere in the United States or Canada.

 

1

--------------------------------------------------------------------------------


 

(b)                                 either alone or in conjunction with any
other person, partnership or business, directly or indirectly, solicit or divert
or attempt to solicit or divert any of the employees or agents of the Company or
its affiliates or successors to work for or represent any competitor of the
Company or its affiliates or successors or to call upon any of the customers of
the Company or its affiliates or successors.

 

2.             Non Compete Payments.  In consideration of the covenants
contained herein, including the three (3) year period of non-competition
following Employee’s employment, the Company agrees that, in the event (a)
Employee is terminated without just cause, (b) Employee voluntarily terminates
his employment with Company, or (c) Employee’s May 1st 2002 Employment Agreement
is not renewed on terms at least as beneficial as those received by Employee as
of October 31st , 2004, that Company will compensate Employee as follows:

 

(a)                                  Employee’s annualized base salary as of his
last day of employment will be added to Employee’s average annual bonus over his
last three (3) years of employment, then multiplied by 2, and that product will
be paid to Employee as follows: one third on the first January 5th following
Employee’s last day of employment, one third on the second January 5th following
Employee’s last day of employment, and one third on the third January 5th
following Employee’s last day of employment.

 

(b)                                 During Employee’s three year period of Non
Competition, Company will provide Employee benefits it provides its non
executive Employees, provided however, Employee will not receive any
vacation\sick pay nor be eligible to participate in the Company’s bonus programs
and stock option plans

 

In the event, Employee is terminated by the Company for just cause as defined in
Employee’s May 1st Employment Agreement with Company, then Employee will remain
bound by this Covenant Not to Compete, but Company will have no obligation to
make any of the payments or provide any of the other benefits to be made to
Employee under this Agreement.

 

2

--------------------------------------------------------------------------------


 

3.             Consultation With New C.E.O.  Employee at Company’s request will
provide consultation to the Company’s new Chief Executive Officer as reasonably
needed to effect a smooth transition.

 

4.             No Conflicting Agreements.  Employee has the right to enter into
this Agreement, and hereby confirms Employee has no contractual or other
impediments to the performance of Employee’s obligations.

 

5.             Independent Covenants.  The covenants on the part of the Employee
contained herein shall be construed as agreements independent of any other
provision in this Agreement; it is agreed that the relief for any claim or cause
of action of the Employee against the Company, whether predicated on this
Agreement or otherwise, shall be measured in damages and shall not constitute a
defense to enforcement by the Company of these covenants.

 

6.             Injunctive Relief; Attorneys’ Fees.  In recognition of the
irreparable harm that a violation by Employee of any of the covenants contained
herein would cause the Company, the Employee agrees that, in addition to any
other relief afforded by law, an injunction (both temporary and permanent)
against such violation or violations may be issued against him and every other
person and entity concerned thereby, it being the understanding of the parties
that both damages and an injunction shall be proper modes of relief and are not
to be considered alternative remedies.  Employee consents to the issuance of
such injunction relief without the posting of a bond or other security.  In the
event of any such violation, THE EMPLOYEE AGREES TO PAY THE COSTS, EXPENSES AND
REASONABLE ATTORNEYS’ FEES INCURRED BY THE COMPANY IN PURSUING ANY OF ITS RIGHTS
WITH RESPECT TO SUCH VIOLATIONS, IN ADDITION TO THE ACTUAL DAMAGES SUSTAINED BY
THE COMPANY AS A RESULT THEREOF.

 

3

--------------------------------------------------------------------------------


 

7.             Notice.  Any notice sent by registered mail to the last known
address of the party to whom such notice is to be given shall satisfy the
requirements of notice in this Agreement.

 

 

8.             Severability.  It is further agreed and understood by the parties
hereto that if any provision of this Agreement should be determined by a court
to be unenforceable in whole or in part, it shall be deemed modified to the
minimum extent necessary to make it reasonable and enforceable under the
circumstances.

 

9.             Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada, without giving effect to the
principles of conflicts of laws thereof.

 

10.          Heirs, Successors and Assigns.  The terms, conditions, and
covenants hereof shall extend to, be binding upon, and inure to the benefit of
the parties hereto and their respective heirs, personal representatives,
successors and assigns.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

EMPLOYER:

 

EMPLOYEE:

 

 

 

SHUFFLE MASTER, INC.

 

 

 

 

 

By:

\s\ Howard Liszt

 

\s\ Mark L. Yoseloff

Its:

Director

 

Mark L. Yoseloff

 

4

--------------------------------------------------------------------------------